Citation Nr: 1225049	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, of Title 38 of the United Stated Code.

[The issue of entitlement to service-connected burial benefits will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to January 1993.  He died in June 2007, and the appellant is his surviving child.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board acknowledges the decision of Percy v. Shinseki, 23 Vet. App. 37 (2009), in which the United States Court of Appeals for Veterans Claims (Court) stated that an untimely Substantive Appeal is not a jurisdictional bar to consideration of a Veteran's claim and that the RO and the Board may accept a substantive appeal even if it is not timely.  Following the September 2007 denial of the claim seeking service connection for cause of death, the appellant filed a notice of disagreement (NOD) date stamped as having been received in May 2008, and a Statement of the Case (SOC) was issued in May 2009.  While the appellant did not submit a timely VA Form 9 within the sixty day period, the RO sent her a letter dated in September 2009 informing her that they had certified her appeal to the Board and were in the process of transferring the claims file to the Board in Washington, DC.  The letter further requested that she send any additional correspondence or evidence to Board.  

In a letter received at the Board, and dated in October 2009, the appellant expressed her wish to continue with her appeal and reiterated her previous assertions that the Veteran's psychiatric condition was related to the cause of his death.  Accordingly, while the record does not appear to indicate that a VA Form 9 was timely filed with respect to the issue on appeal, based on the actions of the RO and communications from the Veteran, the Board will construe the Veteran's statement, received October 2009, as having been a timely substantive appeal with respect to the September 2007 rating decision.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In addition, the September 2007 rating decision denied entitlement to eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code.  In May 2008, the appellant submitted her NOD with respect to this decision, and further contended that the Veteran's death was due to a service-related cause.  Based on her statements, the appellant appears to disagree with both the denial of entitlement to service connection for the cause of the Veteran's death, and the denial of entitlement to eligibility for DEA benefits.  As will be discussed further, under these circumstances, an SOC with respect to the denial of entitlement to eligibility for DEA benefits should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Lastly, the Board acknowledges that the Veteran's son also filed a separate claim in July 2007 seeking service connection for the cause of the Veteran's death.  Based on the son's birth certificate, he was only sixteen years old at the time he filed his claim, and his application was not signed by his legal guardian at the time.  In a letter dated in October 2008, the son was informed that his July 2007 application was not considered substantially complete as his application must be signed by his legal guardian.  The son was further informed that the RO needed a completed VA Form 21-534 with a signature from his current legal guardian, and that this evidence should be submitted within one year from the date of the letter.  Otherwise, if entitlement to service connection was established, he may not be paid prior to the date of its receipt.  Based on a review of the claims file, it does not appear that the Veteran's son provided the designated form with the necessary signature.  As such, the son's claim is not on appeal before the Board.  However, since reaching 18 years of age, the son has again filed a claim seeking service connection for the cause of the Veteran's death.  As the son's claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The issue of eligibility to DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2007 and that the immediate cause of death was listed as asphyxia resulting from strangulation due to self-inflicted hanging.  The Veteran's "military-related PTSD" is also listed as a significant condition contributing to, but not resulting in the underlying cause of his death.  The manner of death was ruled a suicide.  

2.  At the time of the Veteran's death, service connection had been established for residuals of compression fractures of the thoracic spine with traumatic arthritis and pain on motion (20% disabling) and for major depression (30% disabling).  

3.  The Veteran's death by suicide was the result of mental unsoundness associated with his service-connected major depression.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.302, 3.303, 3.312 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of the appeal, the Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.  

Nevertheless, in the decision below, the Board is granting the appellant's claim for service connection for the cause of the Veteran's death, and therefore, the benefit sought on appeal is being granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted in the Board's proceeding to issue the following decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

As a preliminary matter, the Board notes that the appellant is the Veteran's surviving child.  The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive DIC benefits, including service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The term "child" for the purpose of VA benefits, to include DIC benefits including service connection for the cause of the Veteran's death, is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2). 

Here, the appellant filed her claim seeking service connection for the cause of the Veteran's death in July 2007, and her birth certificate reflects that she was born on October [redacted], 1989.  As such, at the time appellant filed her application, she had not reached the age of 18 years, nor was her application signed by a legal guardian.  However, she turned 18 prior to the December 2007 notification of the denial of benefits, and the RO accepted her claim as substantially complete.  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty and was not the result of a veteran's own willful misconduct. 38 C.F.R. § 3.301 (2011).  

The appellant contends that the Veteran's death was the result of his psychiatric disorder, to include PTSD.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  A certificate of death indicates that the Veteran died in June 2007.  The immediate cause of his death was listed as asphyxia resulting from strangulation due to self-inflicted hanging.  His death certificate also lists "military-related PTSD" as a significant condition contributing, but not directly related to the immediate cause of death.  The manner of death was ruled a suicide.  

At the time of the Veteran's death, service connection had been established for residuals of compression fractures of thoracic spine with traumatic arthritis and pain on motion (20% disabling) and for major depression (30% disabling).  

Generally speaking, compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Because the Veteran in the current appeal died as a result of suicide, the Board must first address the threshold question of whether such act constitutes willful misconduct, thus barring payment of compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  As noted above, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming intent.  

As previously noted above, the appellant claims that the Veteran's death was due to his psychiatric condition.  While the Veteran's service treatment records are clear for any mention, findings, treatment for, or diagnosis of any psychiatric disorders, his service personnel records indicate that he participated in the Defense of Saudi Arabia Liberation of Kuwait/Southwest Asia Cease fire Campaign, and had active duty in an "imminent danger pay area Saudi Arabia" from November 1990 until April 1991.  

During his October 2003 VA psychiatric examination, the Veteran discussed his experiences in service and described one particularly traumatizing event wherein he was shot at while standing in "a guard tower" by himself while stationed in Saudi Arabia.  According to the Veteran, this incident scared him a great deal and caused him to have nightmares after service.  The Veteran also reported to be hypervigilant and uncomfortable around other people in restaurants and public situations and stated that he experiences periods of depression, cries a lot, and feels that things are hopeless and sad.  In addition, the Veteran described himself as estranged from others and stated that he did not have any real interest in things and that thoughts of suicide had crossed his mind.  During the evaluation, the Veteran also discussed his difficulty obtaining and maintaining employment, and attributed a majority of these difficulties to his service-connected back problems.  According to the Veteran, these difficulties served to increase his depression as well as his problems getting along with others-especially those in management type positions.  Based on an evaluation of the Veteran, the examiner diagnosed the Veteran with recurrent major depression and PTSD, assigned him a Global Assessment of Functioning (GAF) score of 60, and noted that the Veteran had symptoms of both disorders since leaving the military.  According to the examiner, the Veteran's depression is likely due "not only to his back problems, but also to his PTSD which is also considered service related."  
VA treatment records dated from February 2005 to November 2006 reflect that the Veteran continued seeking care and treatment for his psychiatric disorders.  In August 2006, he was admitted to the Stress Disorder Treatment Program at the VA Medical Center (VAMC) in Topeka, Kansas, with an admitting diagnosis of PTSD.  A review of the records show that the Veteran presented with symptoms of daily intrusive thoughts, weekly flashback phenomenons, social isolation, avoidant behavior, hypervigilance, and an exaggerated startle response.  After several weeks of treatment, to include group therapy and medication management, the Veteran was discharged with diagnoses of chronic PTSD and recurrent major depressive disorder.  The treatment provider noted that the Veteran's GAF score upon discharge was 53.  As noted earlier herein, in June 2007, the Veteran committed suicide.  

Notwithstanding the evidence of record reflecting the Veteran's psychiatric problems and their consequential effect on his interpersonal relationships and his ability to perform his occupational duties, the Board does not find this evidence to show an adequate motive to commit suicide.  Resolving all doubt in the appellant's favor, the Board finds the preponderance of the evidence shows that cause of the Veteran's death, namely the self-inflicted hanging, was the result of mental unsoundness because there is no reasonable adequate motive to commit suicide shown by the evidence of record.  None of the evidence suggests the Veteran was of sound mind at the time of his death or was otherwise capable of forming the intent necessary for self-destruction.  Accordingly, the Board finds that the Veteran's act of suicide does not constitute willful misconduct as defined by the regulations and will proceed to analyze the appellant's claim on the merits.  

The Board acknowledges that the June 2007 certificate of death lists the Veteran's "military-related PTSD" as a significant condition contributing to death, but not directly related to the immediate cause of death.  [The Veteran was in the process of pursuing a claim for service-connection for PTSD at the time of his death but died before his claim for service-connection for PTSD could be adjudicated.]  While the specific service-connected psychiatric disability-major depression-was not annotated on the death certificate, the Board resolves all reasonable doubt in favor of the appellant in concluding that the Veteran's service-connected major depression caused his mental unsoundness.  Indeed, in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that an appeal should not be limited to the specific diagnosis of a mental disorder that the claimant has written on his or her application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he or she can observe, he or she generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  

Accordingly, and based on this evidentiary posture, the Board finds that there is reasonable doubt as to whether the Veteran committed suicide as a result of mental unsoundness associated with his service-connected psychiatric condition.  To the extent that there is any reasonable doubt, that doubt will be resolved in the claimant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


REMAND

By way of background, the September 2007 rating decision denied the appellant's claim seeking service connection for the cause of the Veteran's death, as well as her claim seeking eligibility for educational assistance benefits under the DEA program pursuant to the provisions of Chapter 35, Title 38 of the United States Code.  In her May 2008 NOD, the appellant expressed her disagreement with both these denials.  While an SOC was issued in May 2009 with respect to her claim seeking service connection for the cause of the Veteran's death, no SOC regarding her claim for eligibility for DEA benefits has yet been furnished to her.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  .  Under these circumstances, an SOC concerning the issue of eligibility for DEA benefits under the provisions of Chapter 35, Title 38 of the United States Code, should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the appellant and her representative an SOC regarding the issue of entitlement to DEA benefits, pursuant to Title 38 of the United States Code, Chapter 35.  Only if the appellant perfects a timely appeal should this claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


